Title: James L. Jefferson to Thomas Jefferson, 18 February 1816
From: Jefferson, James Lilburne
To: Jefferson, Thomas


          
            Dear uncle
            Scotts Ferry Febr 18th 1816—
          
          I received your letter by Guilley you advice in respect to my situation I thank you kindly for your advice. I went to Buckingham C. H on monday last and spoke to the Curator in respect to my situation and he refused to let me have money out of the estate; I then appealed to the Court for  justice the court would not authorise the Curator to let me have money out of the estate unless I would choose a guardian I then  choosed a guardian and he will no doubt do justice by me. I have not been in want of clothing but I thought that I was entitled to funds out of the estate I should be verry happy to come and live with you but I have rented the ferry and the man that I rented it of wont I am affraid compromise with me but if he will I will come over. My anxiety is to travel and that westardly The plantation snowden is to be rented out next week and I had a thought of renting a part of it. the widow has moved to her t mothers She had not moved there more then two days before the house caught on fire and bournt everything into ashes. I will let you know in a few days is soon as I can see Mr  Thomas the  gentleman that I rented the ferry of he is gone to Ricmond.
          
            I am Sir your affectionate nephew
            James L. Jefferson—
          
        